United States Court of Appeals
                      For the First Circuit


No. 17-1239

                       ANGIODYNAMICS, INC.,

                       Plaintiff, Appellee,

                                v.

                 BIOLITEC AG; WOLFGANG NEUBERGER;
                BIOMED TECHNOLOGY HOLDINGS, LTD.,

                     Defendants, Appellants,

                         BIOLITEC, INC.,

                            Defendant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. Michael A. Ponsor, U.S. District Judge]


                              Before

                    Lynch, Stahl, and Barron,
                         Circuit Judges.


     William E. Reynolds, with whom Nixon Peabody LLP was on brief,
for appellee.
     Edward Griffith, with whom The Griffith Firm, Jesse Belcher-
Timme, and Doherty, Wallace, Pillsbury & Murphy, P.C. were on
brief, for appellants.
January 23, 2018
           PER CURIAM.      This is Defendants' fifth appeal in a case

that stems from Plaintiff's unsuccessful attempts to enforce a $23

million judgment against Defendants, which it obtained in New York

in 2012.   See AngioDynamics, Inc. v. Biolitec AG, 711 F.3d 248

(1st Cir. 2013) (Biolitec I) (per curiam); AngioDynamics, Inc. v.

Biolitec   AG,   780 F.3d 420      (1st   Cir.   2015)    (Biolitec   II);

AngioDynamics, Inc. v. Biolitec AG, 780 F.3d 429 (1st Cir. 2015)

(Biolitec III); AngioDynamics, Inc. v. Biolitec AG, 823 F.3d 1

(1st Cir. 2016) (Biolitec IV). Over the course of this litigation,

Defendants have repeatedly refused to comply with court orders.

See Biolitec IV, 823 F.3d at 10.

           In    Biolitec     I,   we    affirmed     the    district   court's

preliminary injunction barring Biolitec AG ("BAG") from merging

with its Austrian subsidiary. 711 F.3d at 250, 252.          But, in

disregard of the district court injunction, Defendants completed

the enjoined merger.        See id. at 250 n.1.             In Biolitec II, we

affirmed the district court's imposition of contempt sanctions --

including escalating fines against Defendants and a warrant for

the arrest of Wolfgang Neuberger, the CEO of Biolitec, Inc. --

which would cease once Defendants unwound the enjoined merger.
780 F.3d at 423.    We remanded solely to direct the district court

to cap the fines at a fixed amount.            Id. at 428.    In Biolitec III,

we affirmed the district court's decision to sanction Defendants

for discovery violations by entering a default judgment against


                                     - 3 -
Defendants and awarding damages of approximately $75 million. 780
F.3d    at     436-37.         Defendants   unsuccessfully    petitioned     for

certiorari in both Biolitec II and Biolitec III.              See Biolitec AG

v. AngioDynamics, Inc., 136 S. Ct. 535 (2015).

               Most recently, in Biolitec IV, we affirmed the district

court's revised contempt order, which capped Defendants' total

contempt liability at $70 million. 823 F.3d at 4, 10.   We rejected

Defendants' argument that the preliminary injunction had expired

by its terms when the district court entered final judgment in

favor of Plaintiff on March 18, 2014, and so the district court

was "without authority" to enter its revised contempt order on

April 24, 2015.          Id.    In rejecting this argument, we noted that

Defendants failed to raise it in their prior appeals, id., and

that "Defendants' window of opportunity" to do so had "closed with

our twin decisions in Biolitec II and Biolitec III," id. at 5.

This court rejected Defendants' subsequent petition for rehearing

and rehearing en banc.            Defendants' petition for certiorari was

denied by the Supreme Court.            See Biolitec AG v. AngioDynamics,

Inc., 137 S. Ct. 631 (2017).

               After our decision in Biolitec IV, Defendants filed what

purported to be a Rule 60 motion in the district court, contending

that the contempt sanctions "should be vacated because the order

for    which    they     were   intended    to   coerce   compliance"   --   the

preliminary injunction -- had "expired by its own terms."                    The


                                       - 4 -
district court denied the motion on the grounds that Defendants

had waived the argument, that this court had rejected the same

argument in Biolitec IV, that Defendants' position was "contrary

to   the   civil   rules,"    and   that    Defendants'   claim   "lack[ed]

substantive merit."

            Defendants now appeal the district court's denial of

their Rule 60 motion.        They argue that their Rule 60 argument is

not precluded by the law of the case doctrine or waiver because,

they say, it raises distinct issues from those held to have been

waived in Biolitec IV.          They separately argue that "changing

circumstances" make prospective application of the contempt orders

inequitable; that continued enforcement of the contempt order

amounts to the unconstitutional imposition of punitive contempt

sanctions; and that our holding in Biolitec IV that they had waived

the injunction-expiration argument was clearly erroneous.          Because

none of Defendants' arguments on appeal have any merit, we affirm.

            As we held in Biolitec IV, Defendants waived their

injunction-expiration argument. 823 F.3d at 4. The district court

correctly held that the purported "new" injunction-expiration Rule

60 argument is not new at all, but the same argument that this

court already had rejected.         In fact, the section of Defendants'

brief on this appeal that articulates Defendants' claim of a

purported constitutional violation is an almost word-for-word

reiteration of the section of Defendants' Biolitec IV brief that


                                    - 5 -
presented Defendants' argument that the district court did not

have       authority      to   impose    contempt     sanctions.             Moreover,

Defendants' brief contains no argument as to why their challenge

to the Rule 60 ruling, which, like their previously rejected

jurisdictional argument, is predicated on the expiration of the

preliminary injunction, is not similarly waived for not having

been raised earlier.            And while Defendants contended at oral

argument that the district court premised its denial of the Rule

60 motion on its lack of jurisdiction to address it, the plain

text of the order denying the Rule 60 motion makes clear that the

District Court did not.               Because Defendants' Rule 60 argument

essentially rehashes the injunction-expiration argument that we

deemed      waived   in    Biolitec     IV,   the   law   of    the   case   doctrine

forecloses reconsideration of the former.1                     See Ellis v. United


       1  Even if Defendants' arguments based on the expiration of
the preliminary injunction were somehow different from the ones
they asserted in Biolitec IV, we would nonetheless decline to
address these arguments because Defendants failed to raise them in
their prior appeals. See Biolitec IV, 823 F.3d at 4-5 (citations
omitted); United States v. Matthews, 643 F.3d 9, 12 (1st Cir. 2011)
(noting that "the [law of the case] doctrine bars a party from
resurrecting issues that either were, or could have been, decided
on an earlier appeal" (emphasis added) (citation omitted)); see
also Yakus v. United States, 321 U.S. 414, 444 (1944) (stating
that claims based on constitutional rights can be waived "by the
failure to make timely assertion of the right before a tribunal
having jurisdiction to determine it").
          Moreover, we expressed our skepticism as to the merits
of Defendants' injunction-expiration argument in Biolitec IV.
There, we emphasized that the contempt order's underlying purpose
was to "keep[] assets available to satisfy a judgment." Biolitec
IV, 823 F.3d at 10 n.7.    Defendants acknowledged that they can


                                         - 6 -
States, 313 F.3d 636, 646 (1st Cir. 2002) ("[U]nless corrected by

an appellate tribunal, a legal decision made at one stage of a

civil or criminal case constitutes the law of the case throughout

the pendency of the litigation."   (quoting Flibotte v. Pa. Truck

Lines, Inc., 131 F.3d 21, 25 (1st Cir. 1997))).

          We also find no abuse of discretion in the district

court's denial of Defendants' motion for relief, purportedly under

Rules 60(a) and 60(b)(5). See Bowen Inv., Inc. v. Carneiro Donuts,

Inc., 490 F.3d 27, 29 (1st Cir. 2007); Giroux v. Fed. Nat'l Mortg.

Ass’n, 810 F.3d 103, 106 (1st Cir. 2016).   Rule 60(a) plainly does

not apply; it provides for the correction of a judgment by a

district court due to "clerical," "copying," or "computational"

mistakes, Bowen Inv., 490 F.3d at 29 (quoting In re W. Tex. Mktg.

Corp., 12 F.3d 497, 504-05 (5th Cir. 1994)), none of which are

present here.   Nor does the motion fall within the language of

Rule 60(b)(5), which affords relief from a judgment if that

judgment "has been satisfied, released, or discharged; it is based

on an earlier judgment that has been reversed or vacated; or



attempt to move BAG back to Germany to satisfy this purpose. As
such, the contempt sanctions retain their coercive character. See
United States v. Marquardo, 149 F.3d 36, 39-40 (1st Cir. 1998)
(quoting Shillitani v. United States, 384 U.S. 364, 368 (1966))
(noting that subjects of a civil contempt order "have 'the keys
[to their] prison in their own pockets,'" whereas subjects of a
criminal contempt order are punished for their "disobedience with
a judicial order . . . regardless of whether [they] later compl[y]
with the order [they] had earlier violated").


                              - 7 -
applying it prospectively is no longer equitable."     Fed. R. Civ.

P. 60(b)(5).   The contempt sanctions have not been "satisfied,

released, or discharged," nor are they based on a judgment that

has been "reversed or vacated."   Id.

          Nor is prospective application of sanctions inequitable.

To the contrary, the relief Defendants seek would be inequitable.

Moreover, the Supreme Court has held that, in order to show that

the prospective application of a judgment is inequitable under the

last clause of Rule 60(b)(5), a party seeking relief must point to

"a significant change either in factual conditions or in law."

Agostini v. Felton, 521 U.S. 203, 215 (1997) (quoting Rufo v.

Inmates of Suffolk County Jail, 502 U.S. 367, 384 (1992)).    There

are no such changes here.    All the Defendants have done is to

restate previous arguments that have been rejected.

          Affirmed.   Costs are awarded to appellee.




                               - 8 -